DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 11/15/2022 has been received. 
Claims 1-34, 53 and 63-71 have been cancelled. 
Claims 35-38, 40-52 and 54-62 are pending and under examination. 
The rejection on Claims 35-38, 40-52, 54-62 under 35 U.S.C. 112(b) is withdrawn because applicants have specified the GM1 localization pattern biomarkers and the capacitated state number (See Figure 3). 
The rejection on claim(s) 35-38, 40-52, 54-62 under 35 USC 101 (judicial exception) is withdrawn because the identified subject for appropriate is administered with an assisted reproductive treatment amounting significantly more than law of nature (See Vanda Pharmaceuticals vs. West-Ward Pharmaceutical).  

Double patenting rejection over U.S. Patent No. 10539555 is maintained and of record. 
Applicants request that the rejection be held in abeyance until the pending claims are allowed. As has been indicated above, the current claim is in condition of allowance. Please file terminal disclaimer to overcome the obvious type of double patenting. 

Similarly, the double patenting rejection over co-pending 17/051912, the rejection is maintained. Although 17051912 does not recite measuring detailing all PAMP, AA/PA, INTER, ES, Lined-cell GM1 and DIFF biomarkers, rather 17051912 recites “all other GM1 localization pattern biomarkers” into ratio calculation.  Still, the so-called of all other GM1 localization pattern biomarkers are indeed PAMP, AA/PA, INTER, ES, Lined-cell GM1 and DIFF in view of the specification. MPEP 804. II. B. (a), “According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).	

As to the double patenting rejection over co-pending 15/512,357, the rejection is withdrawn because 15512357 does not recite measuring all other PAMP, AA/PA, INTER, ES, Lined-cell GM1 and DIFF biomarkers, 15512357 only measures AA and APM for ratio in assessing male fertility, whereas the current application needs to measure and use all the above biomarkers for assessment.

Conclusion 
No claim is allowed. 
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1678